468 S.E.2d 620 (1996)
Charles L. JOHNSON, Petitioner,
v.
PARAPLANE CORPORATION, Carolina Para-Flight, Inc., Stephen L. Snyder, Rick Rogers, and Mike Westdyke, Defendants,
of whom Paraplane Corporation and Stephen L. Snyder are Respondents.
No. 24382.
Supreme Court of South Carolina.
Submitted January 9, 1996.
Filed March 4, 1996.
Rehearing Denied April 18, 1996.
Jack M. Scoville, Jr.; William Stuart Duncan, and Michael K. Kendree, Georgetown, for petitioner.
John C. Thompson, of The Thompson Law Firm, P.A., Conway, for respondents.

ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM:
Petitioner seeks a writ of certiorari to review the decision of the Court of Appeals in Johnson v. Paraplane Corporation, ___ S.C. ___, 460 S.E.2d 398 (Ct.App.1995). We grant the petition for a writ of certiorari, vacate the opinion of the Court of Appeals, and dismiss both parties' appeals.
Petitioner and respondents appealed from the order of the circuit court denying respondents' motion for summary judgment, finding that the circuit court had subject matter jurisdiction, and compelling arbitration. Since this order is not directly appealable,[1] we hereby vacate the opinion of the Court of Appeals in Johnson v. Paraplane Corporation, supra, and dismiss both parties' appeals. No costs or attorneys' fees pursuant to Rule 222, SCACR, shall be assessed.
VACATED.
TOAL, A.J., not participating
NOTES
[1]  Woodard v. Westvaco Corporation, ___ S.C. ___, 460 S.E.2d 392 (1995) (an order which determines a question of subject matter jurisdiction is not immediately appealable); Heffner v. Destiny, S.C.Sup.Ct.Order dated June 28, 1995 (Davis Adv.Sh. No. 19) (an order compelling arbitration is not immediately appealable); Ballenger v. Bowen, 313 S.C. 476, 443 S.E.2d 379 (1994) (an order denying a motion for summary judgment is not immediately appealable).